Title: To Thomas Jefferson from William Stephens Smith, 1 October 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London Octr. 1st. 1786.

I have received yours of the 23d. ulto. The first printing press has been forwarded some time. Mr. Woodmason is disposed to consider himself free’d from every obligation respecting the safe conveyance of his machine to Paris. He looks upon himself acquitted on presenting the Bill of lading, and receipt of the Captain. Upon this principle, the one is forwarded and payed for. I hope no inconvenience will arise to you, from the mode. I will endeavour to alter it hereafter.—I suppose Mr. Stockdale has forwarded your Books. Homers Odesey and Iliad not being ready at the time, I have got them bound, and shall forward them, with your waist coats and breeches, by the diligence, if you think best, for I find Dr. Bancroft will not visit Paris for some time, and as the period of your excursion approaches fast, I shall expect further directions by the return of Post.—The Harness is lodged with the master of the diligence and will proceed in the morning. I have got them made so that the Chariot and Cabriolet match, and I hope they may please you. I am apprehensive I execute your orders too rapidly. You wish the press, which your Letter to Mr. Woodmason demands, should be in time to come with the other articles. Every thing else is on the way to you already, except the harpsicord, which must remain in check, untill Dr. Burney returns from the Country. However I will now order everything from this period to my house, and when a Collection is great enough, they shall go together.—You must not be so uneasy about money and Bills. Your Credit stands high, and I dare trust you if necessary. I should not be fond of putting Mr. Tessier’s complisance to the test on money matters—he is a merchant. Will you permit me, Sir, to beg you will send me a map of the United States, published at Paris in 1783. addressed to Dr. Franklin by Lattré No. 20 Rue St. Jacques. Mrs. Smith desires her Compliments and I have the honor to be with great respect Your Excellency most obedt. and obliged servt.,

W. S. Smith


N.B. We pray for your speedy recovery. Mr. A. is very anxious  to know how you hurt yourself. Will you enable me to answer him? Be pleased to send me the Chevalier Chastelux’s Journal.

